Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Andrew Im on 2/28/2022.

The application has been amended as follows: 
	In the claims:

1.	(Currently amended) A method for controlling, by a processor-based terminal, a standby mode of a first communication module of the terminal,
wherein the first communication module is configured to exchange data with a first wireless access network, the terminal comprising a second communication module configured to exchange data with a second wireless access network, the second communication module having a maximum throughput lower than a maximum throughput of the first communication module; 

wherein the control method comprises: 
listening to a downlink between the second wireless access network and the terminal by the second communication module in response to a determination that the first communication module is in the standby mode;
receiving, via the second communication module, an activation request transmitted by a processor-based server linked to the second wireless access network, wherein said activation request comprises 
activating the first communication module by the terminal to connect the first communication module to the first wireless access network using the 
evaluating a criterion for returning to the standby mode in response to a determination that the first communication module is in an active mode; and
deactivating the first communication module in response to a determination that the criterion for returning to the standby mode is met.
2.	(Previously presented) The control method of claim 1, wherein the set of shared identification codes are IMSI subscriber numbers, MAC addresses, IP addresses or multicast group identifiers.
3.	(Canceled)
1 
5.	(Currently amended) The control method of claim 1 
6.	(Currently amended) The control method of claim 1 
7.	(Previously presented) The control method of claim 1, wherein the first wireless access network and the second wireless access network are both wireless wide area networks.
8.	(Previously presented) The control method of claim 1, wherein the first communication module is compatible with at least one of the following wireless communication protocols: GPRS, EDGE, UMTS, HSPA, HSPA+, LTE, and CDMA2000, IEEE 802.11, WiFi, Bluetooth, NB-IoT. 
9.	(Previously presented) The control method of claim 1, wherein the second communication module transmits data in the form of ultra-narrowband signals. 
10.	(Currently amended) A terminal of a wireless communication system, comprising
a first communication module configured to exchange data with a first wireless access network;

wherein the terminal belongs to a group of terminals sharing a set of one or several identification codes to connect to the first wireless access network;
a processor configured to:
listen to a downlink between the second wireless network and the terminal via the second communication module in response to a determination that the first communication module is in a standby mode; 
receive, via the second communication module, an activation request transmitted by a processor-based server linked to the second wireless access network, wherein the activation request comprises 
activating the first communication module to connect the first communication module to the first wireless access network using the ;
evaluate a criterion for returning to the standby mode in response to a determination that the first communication module is in an active mode; and
deactivate the first communication module in response to a determination that the criterion for returning to the standby mode is met.
10 , the remote control method comprising:
evaluation of a criterion for transmitting the activation request to activate the first communication module of the terminal, the evaluation comprises determining whether an identification code, among a set of one or several identification codes shared by the group of terminals to which the terminal belongs, is available for use by the terminal to connect to the first wireless access network; and
transmission of the activation request to the terminal via the second wireless access network in response to a determination that the criterion for transmitting the activation request is met
12.	(Previously presented) The method of claim 11, wherein the set of shared identification codes are IMSI subscriber numbers, MAC addresses, IP addresses or multicast group identifiers.
13.	(Currently amended) A server to remotely control a standby mode of a first communication module of a processor-based terminal according to claim 10 
evaluate a criterion for transmitting an activation request to activate the first communication module of the terminal, the evaluation comprises determining whether an identification code from among the set of identification codes is available for use by the terminal to connect to the first wireless access network; and
transmit the activation request to the terminal via the second wireless access network in response to a determination that the criterion for transmitting the activation request is met
14.	(Previously presented) A wireless communication system comprising a group of terminals, each terminal as claimed in claim 10, and a server to remotely control the standby mode of the first communication module of said each terminal, the server being linked to the second wireless access network, the server comprising a processor configured to:
evaluate a criterion for transmitting the activation request to activate the first communication module of said each terminal, the evaluation comprises 
transmit the activation request to said each terminal via the second wireless access network in response to a determination that the criterion for transmitting the activation request is met

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4-14 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-2, 4-9, 11-12, a method for controlling, by a processor-based terminal, a standby mode of a first communication module of the terminal,
wherein the first communication module is configured to exchange data with a first wireless access network, the terminal comprising a second communication module configured to exchange data with a second wireless access network, the second communication module having a maximum throughput lower than a maximum throughput of the first communication module; 

wherein the control method comprises: 
listening to a downlink between the second wireless access network and the terminal by the second communication module in response to a determination that the first communication module is in the standby mode;
receiving, via the second communication module, an activation request transmitted by a processor-based server linked to the second wireless access network, wherein said activation request comprises an available identification code from among the set of shared identification codes; 
activating the first communication module by the terminal to connect the first communication module to the first wireless access network using the identification code; 
evaluating a criterion for returning to the standby mode in response to a determination that the first communication module is in an active mode; and
deactivating the first communication module in response to a determination that the criterion for returning to the standby mode is met…in combination with other limitations.
Regarding claim 10, and 13, a terminal of a wireless communication system, comprising
a first communication module configured to exchange data with a first wireless access network;
a second communication module configured to exchange data with a second wireless access network, a maximum throughput of the second 
wherein the terminal belongs to a group of terminals sharing a set of one or several identification codes to connect to the first wireless access network;
a processor configured to:
listen to a downlink between the second wireless network and the terminal via the second communication module in response to a determination that the first communication module is in a standby mode; 
receive, via the second communication module, an activation request transmitted by a processor-based server linked to the second wireless access network, wherein the activation request comprises an available identification code from among the set of shared identification codes; 
activating the first communication module to connect the first communication module to the first wireless access network using the identification code;
evaluate a criterion for returning to the standby mode in response to a determination that the first communication module is in an active mode; and
deactivate the first communication module in response to a determination that the criterion for returning to the standby mode is met… in combination with other limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461